DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 03/04/2021 is acknowledged. The traversal is on the ground(s) that Group I and Group II inventions are sufficiently related to allow for examination of these inventions together. This is not found persuasive. Although there may be some overlap of the search for Groups I and II, there is nothing to indicate that the search would be coextensive. Furthermore, Groups I and II do not overlap the scope (See MPEP § 806.05 and CTRS dated 03/04/2021). Therefore, the extra search and/or examination burden for addressing Groups I and II poses a serious burden to the examiner which makes the restriction requirement proper. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-13 are pending and currently under consideration for patentability.
Claims 14 and 23-28 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Reference character “104” has been used in the instant specification to designate “case” (¶00036) and “catheter” (¶00031, 00033-00034, and 00037).

Claim Objections
Claims 2-13 are objected to because of the following informalities:  
There is no comma after the preamble of dependent claims 2-13. Examiner suggests Applicant add comma after the preamble of claims 2-13, for example: “The urinary catheter of claim 1 wherein …” should read --The urinary catheter of claim 1, wherein--.
Appropriate correction is required.

Claim Interpretation
In claims 1, 3-6 and 13, the limitation “ring-shaped opening” has been interpreted below as if the ring-shaped opening has any variety of shapes in view of Pg. 4 and Lines 2-4 of instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin (US 20180021481).
Regarding claim 1, Yin teaches a urinary catheter (a urinary catheter 900: Fig. 9a), comprising:
a catheter tube (catheter shaft 904: ¶0075 and Figs. 9a-b) having a proximal insertion end portion (proximal tip 908: ¶0075 and Fig. 9a), a distal end portion (see annotated Fig. 9a below) and a lumen (“lumen” of the catheter shaft 904 not shown but similar to lumen 150 of catheter 100 of Fig. 3b: ¶0075 and Fig. 9a); and
a drainage member (a handle 902 adapted to connect to drain bags, extension tubes, or the like; therefore the handle 902 reads on the claimed limitation: see annotated Fig. 9a below) associated with the distal end portion of the catheter tube (see annotated Fig. 9a below), the drainage member defining one or more generally ring-shaped openings (the handle 902 includes a loop 916: ¶0075 and Figs. 9a-b; ring-shaped opening has any variety of shapes, in view of Pg. 4 and Lines 2-4 of instant application; therefore the loop 916 reads on this claimed limitation) and having at least one drainage passageway in fluid communication with the lumen of the catheter tube (the handle 902 includes a funnel-like shape passageway 906 in fluid communication with the lumen of the catheter shaft 904 capable of enabling draining: ¶0075 and Figs. 9a-b).

    PNG
    media_image1.png
    735
    724
    media_image1.png
    Greyscale

Regarding claim 2, Yin teaches wherein the catheter tube has a hydrophilic coating thereon (catheter shaft 904 has a hydrophilic coating: ¶0078).
Regarding claim 3, Yin teaches wherein the one or more ring-shaped openings are configured for receiving a user's finger (loop 916 are configured for receiving a user’s finger: ¶0074 and 0076-0077).
Regarding claim 4, Yin teaches wherein the one or more ring-shaped openings are shaped and sized for convenient grasping and manipulation of the urinary catheter during a catheterization procedure (loop 916 are shaped and sized for convenient gripping and manipulation of the urinary catheter during a catheterization procedure: ¶0074-0075 and 0077).
Regarding claim 5, Yin teaches wherein the at least one drainage passageway comprises a first passageway that extends along a first side of the ring-shaped opening (the funnel-like shape 906 comprises a first passageway that extends along a first side of the loop 916: see annotated Fig. 9b below).

    PNG
    media_image2.png
    918
    707
    media_image2.png
    Greyscale

Regarding claim 7, Yin further teaches a drainage opening (opening 907: ¶0075 and Figs. 9a-b) in fluid communication with the at least one drainage passageway (the opening 907 in fluid communication with the funnel-like shape 906).
Regarding claim 8, Yin teaches wherein the drainage opening is coaxial with a longitudinal axis of the catheter tube (the funnel-like shape 906 comprises a center area that is coaxial with a longitudinal axis of catheter shaft 904: see annotated Fig. 9b above).
Regarding claim 10, Yin teaches wherein the drainage member includes a stem connected to the catheter tube (see annotated Fig. 9b above).
Regarding claim 13, Yin teaches wherein the one or more ring-shaped openings comprise one ring-shaped opening (there is one loop 916: ¶0075 and Figs. 9a-b).

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciccone (US 9480821).
Regarding claim 1, Ciccone discloses a urinary catheter (catheter 8: Col. 1, Lines 38-42, Col. 6, Lines 41-45, and Fig. 25), comprising:
a catheter tube (see annotated Fig. 25 below) having a proximal insertion end portion (see annotated Fig. 25 below), a distal end portion (see annotated Fig. 25 below) and a lumen (inner space of the catheter tube: Fig. 25); and
a drainage member associated with the distal end portion of the catheter tube (see annotated Fig. 25 below), the drainage member defining one or more generally ring-shaped openings (the drainage member including one or more ring-shaped openings 250: Col. 15, Lines 20-25, and Fig. 25) and having at least one drainage passageway (a main catheter body 118) in fluid communication with the lumen of the catheter tube (a main catheter body 118 in fluid communication with the lumen of the catheter tube: Col. 6, Lines 41-49, and annotated Fig. 25 below).

    PNG
    media_image3.png
    652
    666
    media_image3.png
    Greyscale

Regarding claim 5, Ciccone discloses wherein the at least one drainage passageway comprises a first passageway that extends along a first side of the ring-shaped opening (the main catheter body 118 
Regarding claim 6, Ciccone discloses wherein the at least one passageway comprises a second passageway that extends along the other side of the ring-shaped opening (the main catheter body 118 comprises a branch 117 that extends along the other side of the hole 250: Col. 6, Lines 41-49, and see annotated Fig. 25 above).
Regarding claim 7, Ciccone discloses a drainage opening in fluid communication with the at least one drainage passageway (unlabeled opening in fluid communication with passageway 116/117 and provided at the end of passageway 116/117, wherein passageway 116/117 and its unlabeled opening are capable of enabling draining: see annotated Fig. 25 above).
Regarding claim 8, Ciccone discloses wherein the drainage opening is coaxial with a longitudinal axis of the catheter tube (unlabeled opening at the end of passageway 116 is coaxial with the longitudinal axis of the catheter tube: see annotated Fig. 25 above).
Regarding claim 9, Ciccone discloses wherein the drainage opening is off-set from a longitudinal axis of the catheter tube (unlabeled opening at the end of passageway 117 is off-set from the longitudinal axis of the catheter: see annotated Fig. 25 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20180021481) in view of Tjassens (US 20150018803).
Regarding claim 11 and 12, Yin discloses all the limitations as discussed above for claim 10, but does not teach wherein the stem is bendable and extends at an angle from one or both of the drainage member or the distal end portion of the catheter tube. 
In the same field of endeavor, urinary catheters, Tjassens discloses a urinary catheter (urinary catheter 1: ¶0024 and Fig. 1) includes a bendable stem (a third part 6 made of a bendable/flexible material: ¶0025, Figs. 1 and 6) and extends or folds at an angle from the distal end portion of the catheter tube (Fig. 6). From these teachings, a person having ordinary skill in the art would have learned/deduced that bendable stems at different angles improve flexibility of the drainage member at the stem, improve manipulation of the urinary catheter, and facilitate urine drainage. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the urinary catheter of Yin by making the stem from a bendable/flexible material so that the stem is able to extend or fold at an angle from the distal end portion . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Flynn (US 20180071486) discloses a urinary catheter comprising a drainage member and a flexible sleeve member (¶0031-0032 and Figs. 1-3).
Foley (US 20150273183 – of record) discloses a urinary catheter comprising a drainage funnel that includes a finger loop (Figs. 6D-G and accompanying text). 
Foley (US 20160228679 – of record) discloses a catheter comprising a drainage member 20 defining an opening 42 sized to receive a finger of a user (Figs. 1-2 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




                                                                                                                                            /NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        

/ANDREW J MENSH/Primary Examiner, Art Unit 3781